UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2007. o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission File Number: 000-29449 IMAGIN MOLECULAR CORPORATION Delaware 13-4099008 (State of Incorporation) (IRS Employer Identification No.) 104 W. Chestnut#315 Hinsdale, IL 60521 (Address of Principal Executive Offices) (630) 371-5583 (Registrant’s Telephone Number) Indicate by check mark whether Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ As of August 13, 2007, there were 93,663,284 shares of the Registrant’s Common Stock, $.001 par value outstanding. Transitional Small Business Disclosure Format (check one).Yes ¨ No x 1 FORM 10-QSB JUNE 30, 2007 IMAGIN MOLECULAR CORPORATION TABLE OF CONTENTS Form 10-QSB for the quarter ended June 30, 2007 PART I – FINANCIAL INFORMATION Page Item 1.Financial Statements 3 Consolidated Balance Sheets at June 30, 2007 and December 31, 2006 3 Consolidated Statements of Operations for the three and six months ended June 30, 2007 and 2006 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 5 Notes to Financial Statements 7 Item 2.Management’s Discussion and Analysis 13 Item 3.Controls and Procedures 17 PART II – OTHER INFORMATION 18 Item 1.Legal Proceedings 18 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3.Submission of Matters to a Vote of Security Holders 18 Item 4.Other Information 18 Item 6.Exhibits 18 Signature Page 19 2 Table of Contents FORM 10-QSB JUNE 30, 2007 PART 1 – FINANCIAL INFORMATION ITEM 1.Financial Statements The unaudited balance sheet of the Registrant as of June 30, 2007, the balance sheet at December 31, 2006, the unaudited statements of operations for the three and six months ended June 30, 2007 and 2006, and the unaudited statements of cash flows for the six months ended June 30, 2007 and 2006 follow.The unaudited financial statements reflect all adjustments that are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented. IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2007 (Unaudited) December31, 2006 ASSETS Current assets: Cash and cash equivalents $ 192,918 $ 3,138 Accounts receivable 188,388 163,539 Total current assets 381,306 166,677 Property and equipment, net 221,788 234,666 Other assets: Investment in securities of Positron Corp. 1,588,066 1,588,066 Total assets $ 2,191,160 $ 1,989,409 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 93,200 $ 97,577 Advance from shareholders 5,100 69,616 Accrued expenses 188,348 158,246 Current portion of promissory note payable 123,052 81,684 Notes payable – other 180,000 Advances from affiliate 254,283 185,385 Deposit for un-issued common stock 200,000 Interest payable 10,426 75,732 Total current liabilities 874,409 848,240 Promissory note payable 164,491 205,860 Majority interest in consolidated subsidiary 206,608 Stockholders’ Equity: Preferred Stock, 5,000,000 shares Authorized, no shares issuedand outstanding Common Stock, $0.001 par value; 95,000,000 shares authorized, 73,663,284 and 67,276,617 shares issued and outstanding 73,663 67,277 Additional paid-in capital 3,150,369 2,826,755 Accumulated deficit (2,278,380 ) (1,958,723 ) Total stockholders’ equity 945,652 935,309 Total liabilities and stockholders’ equity $ 2,191,160 $ 1,989,409 See accompanying notes 3 Table of Contents FORM 10-QSB JUNE 30, 2007 IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2007 June30, 2006 June 30, 2007 June30, 2006 Revenues: $ 12,581 $ 142,595 $ 48,209 $ 142,595 Costs of revenues: 29,030 167,150 97,928 167,150 Gross loss (16,449 ) (24,555 ) (49,719 ) (24,555 ) Operating expenses: Professional fees 257 777,941 12,358 794,627 Marketing, general and administrative 213,412 83,539 260,916 90,531 Total operating expenses 213,669 861,480 273,274 885,158 Loss from operations (230,118 ) (886,035 ) (322,993 ) (909,713 ) Other income (expense) Interest income 56,319 124,861 Interest expense (7,718 ) (3,250 ) (15,985 ) (10,328 ) Other (expense) income 189 (24,493 ) 11,206 (23,860 ) Total other income (expense) (7,529 ) 28,576 (4,779 ) 90,673 Loss before majority interest (237,647 ) (857,459 ) (327,772 ) (819,040 ) Majority interest in consolidated subsidiary 8,115 8,115 Net loss $ (229,532 ) $ (857,459 ) $ (319,657 ) $ (819,040 ) Loss per share $ (0.003 ) $ (0.013 ) $ (0.005 ) $ (0.013 ) Weighted average common shares 71,190,757 65,281,452 69,587,778 63,929,328 See accompanying notes 4 Table of Contents FORM 10-QSB JUNE 30, 2007 IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Six Months Ended June 30, 2007 June 30, 2006 Cash flows from operating activities: Net (loss) income $ (319,657 ) $ (819,040 ) Adjustment to reconcile net loss to net cash used in operating activities Common stock issued for services 230,000 763,000 Depreciation expense 12,878 570 Amortization of discount on notes receivable (54,378 ) Majority interest in income of subsidiary (8,115 ) Changes in operating assets and liabilities: Accounts receivable (24,849 ) (142,595 ) Interest receivable (70,483 ) Accounts payable and accrued liabilities 25,722 148,409 Interest payable (197 ) 10,328 Net cash used in operating activities (84,218 ) (164,189 ) Cash flows from investing activities: Purchase of fixed assets (9,442 ) Net cash used in investing activities (9,442 ) Cash flows from financing activities: Advances from shareholders 5,100 40,600 Advance from affiliate 68,898 132,030 Deposit for un-issued common stock 200,000 Net cash provided by financing activities 273,998 172,630 Net increase (decrease) in cash 189,780 (1,001 ) Cash at beginning of period 3,138 1,376 Cash at end of period $ 192,918 $ 375 Supplemental cash flow information: Interest paid $ 5,559 $ Income taxes paid See accompanying notes 5 Table of Contents FORM 10-QSB JUNE 30, 2007 IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (CONTINUED) Supplementary Schedule of Noncash Transactions 2007 On January 10, 2007 and March 12, 2007, the Company issued 586,667 and 800,000 shares of common stock, par value $0.001, respectively, to two non-affiliated shareholders in final satisfaction of a $130,000 note payable made to the Company. The shares were valued at $0.06 per share. On March 14, 2007, the Company issued 7,448,673 shares of its subsidiary, Cipher Multimedia, Inc. common stock, par value $0.001 to an affiliated shareholder in final satisfaction of $148,973 of advances and other notes payable made to the Company. The shares were valued at $0.02 per share. On March 14, 2007, the Company issued 1,787,500 shares of its subsidiary, Cipher Multimedia, Inc. common stock, par value $0.001 to a non-affiliated shareholder in final satisfaction of $35,750 of interest payable related to a note payable made to the Company. The shares were valued at $0.02 per share. On March 14, 2007, the Company issued a total of 1,500,000 shares of its subsidiary, Cipher Multimedia, Inc. common stock, par value $0.001 to three employees, including 500,000 shares to Corey N. Conn, the Registrant's Chief Financial Offier,pursuant to their employment agreements. The shares were valued at $0.02 per share. On May 14, 2007, the Company issued 2,000,000 shares of common stock, par value $0.001, to a consultant for services performed. The shares were valued at $0.04 per share. On May 15, 2007, the Company issued 3,000,000 shares of common stock, par value $0.001, toJoseph G. Oliverio, Chief Executive Officer for compensation. The shares were valued at $0.04 per share. 2006 On January 4, 2006, the Company issued 481,481 shares of common stock, par value $0.001 to a non-affiliated shareholder in final satisfaction of a $13,000 advance made to the Company. The shares were valued at $0.027 per share. On January 4, 2006, the Company issued 7,054,825 shares of common stock, par value $0.001 to an affiliated shareholder in final satisfaction of a $253,974 advance made to the Company. The shares were valued at $0.036 per share. On April 13, 2006, the Company issued 50,000 shares of common stock, par value $0.001 per share, to a consultant for services performed. The shares were valued at $0.26 per share. On May 26, 2006, the Company issued 50,000 shares of common stock, par value $0.001 per share, to a consultant for services performed. The shares were valued at $0.17 per share. The accompanying notes are an integral part of the financial statements. 6 Table of Contents FORM 10-QSB JUNE 30, 2007 IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES SELECTED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. BUSINESS ORGANIZATION Imagin Molecular Corporation (“Imagin” or the “Company”) was originally incorporated under the laws of the State of Delaware.Imagin commenced operations upon incorporation and was in the development stage through the first quarter of 2006 and through that period had very little revenue.Imagin’s subsidiary Cipher Multimedia, Inc (“Cipher”)operates Imagin’s original business, a digital distribution solution and marketing company which secures and allows access to digital content through proprietary encoding, encryption and authorization technology. In 2005 Imagin’s Board of Director’s resolved to change the Company’s principal operations from multimedia encryption technology to positron emission tomography and medical imaging. On March 20, 2007, the Company’s Board of Directors authorized the spin-off of Cipher to the Company’s Shareholders of record on March 26, 2007. Operations began in the second quarter of 2006 and the Company no longer operates in the development stage. See Positron Acquisition Corp. and Imagin Nuclear Partners discussions below. Positron Acquisition Corp. On April 19, 2005, the Company organized a wholly owned subsidiary, under the laws of the state of Nevada, named Positron Acquisition Corp. (“PAC”).Imagin’s original intent to create PAC was to acquire controlling interest in Positron Corporation (“Positron”), a publicly owned Texas corporation. On May 23, 2005 the Company’s Board of Directors and shareholders holding approximately 60.1% of the Company’s issued and outstanding and common stock par value $.001 per share (the “Common Stock”), approved a Securities Exchange Agreement (the “Exchange”) between the Company’swholly-owned subsidiary Positron Acquisition Corp., a Nevada corporation (“PAC”) and Imagin Diagnostic Centres, Inc., a Canadian corporation (“IDC”).Pursuant to the terms of the Exchange, the Company issued 30,000,000 shares (the “Exchange Shares”) of its common stock, par value $.001 per share (the “Common Stock”) in exchange for three convertible promissory notes issued by Positron Corporation (“Positron”), a publicly owned Texas corporation.The Positron notes are convertible into shares of Positron’s Series C and Series D Preferred Stock which convert, under certain circumstances, into 64,000,000 shares of Positron’s common stock, par value $.01 per share (the “Conversion Shares”).In September 2006 the Company converted principal and interest of $818,066 outstanding upon the Series D Secured Convertible Promissory Notes and 770,000 shares of Series C Preferred Stock into 762,358 shares of Positron Corporation Series B Preferred Stock, and subsequently converted 40,000 shares of Series B Preferred Stock into 4,000,000 shares of the Positron Common Stock. In accordance with the terms of the Exchange, Exchange Shares were distributed to the equity holders of IDC. Imagin Nuclear Partners Corporation In 2006, the Company’s wholly-owned subsidiary Imagin Nuclear Partners Corporation (“INP”) commenced scanning patients using Positron Emission Tomography myocardial perfusion imaging technology (“PET” or “PET imaging technology”) at a cardiac imaging center located in Beth Israel Medical Center in New York City (“BIMC”).Through BIMC, the Company has performed PET imaging on several hundred patients and expects volume to increase once marketing efforts result in increased physician awareness. In May 2007, INP and BIMC executed a new lease agreement whereby BIMC leases PET scanning cameras and other related radiologic equipment from INP for the purpose of operating a PET Lab at its site.The initial term of the agreement is three years. (See NOTE 8) INP intends to joint venture with hospitals or physician groups to own or operate nuclear medicine imaging centers throughout North America. The Company plans to offer a full spectrum of Positron Emission Tomography imaging services as well as a robust coronary disease reversal and prevention program. The Company intends to partner with cardiology groups who are less invasively oriented and desire program differentiation from competition. The Company believes that their methodology to detection and management is more cost effective than traditional methods currently employed. 7 Table of Contents FORM 10-QSB JUNE 30, 2007 NOTE 2.BASIS OF PRESENTATION The interim financial statements included herein are presented in accordance with United States generally accepted accounting principles and have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management are necessary for fair presentation of the information contained therein.It is suggested that these interim financial statements be read in conjunction with the Company’s audited financial statements and notes thereto included in its Form 10-KSB for the fiscal year ended December 31, 2006.Results of operations for the interim periods are not indicative of annual results. NOTE 3.GOING CONCERN These financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business.The Company has sustained losses since inception and has accumulated losses of $2,278,380 as of June 30, 2007.The Company’s ability to continue as a going concern is dependent upon the success of INP and the PET scanning at the Beth Israel Medical Center as well as completion of additional financing arrangements.Management plans to raise equity capital to finance the operating and capital requirements of the Company.While the Company is expending its best efforts to achieve the above plans, there is no assurance that such activity will generate sufficient funds to accomplish its business purpose, or that the Company’s business plan will be successful. NOTE 4. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Nature of Operations For the periods ended June 30, 2007 and 2006, the financial statements include the accounts and transactions ofImagin Molecular Corporation and its subsidiaries Cipher Multimedia, Inc., Positron Acquisition Corp. and Imagin Nuclear Partners Corporation (subsidiaries). All Intercompany transactions and balances have been eliminated. 8 Table of Contents FORM 10-QSB JUNE 30, 2007 Cash and Cash Equivalents The Company considers all highly liquid instruments with original maturities of three months or less to be cash equivalents. Income Taxes The Company accounts for income taxes under Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes”.Under Statement No. 109, the asset and liability method is used in accounting for income taxes.Deferred taxes are recognized for temporary differences between the bases of assets and liabilities for financial statement and income tax purposes.The temporary differences relate primarily to net operating loss carryforwards.A valuation allowance is recorded for deferred tax assets when it is more likely than not that some or all of the deferred tax assets will not be realized through future operations. In June 2006, the FASB released FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes," an interpretation of FASB Statement No. 109 ("FIN 48"). FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. A company must determine whether it is "more-likely-than-not" that a tax position will be sustained upon examination, including resolution of any related appeals or litigation procedures, based on the technical merits of the position.Once it is determined that a position meets the more-likely-than-not recognition threshold, the position is measured to determine the amount of benefit to recognize in the financial statements. This interpretation is effective for fiscal years beginning after December 15, 2006.The provisions of FIN 48 were adopted in the first quarter of 2007 and did not have a material effect on the Company's financial statements. Revenue recognition The Company recognizes revenue from PET scans when the procedure is performed.Scan revenue represents the amount charged to patients net of contractual adjustments.Contractual adjustments arise due to the terms of reimbursement of Medicaid, Medicare and managed care providers.Such adjustments represent the difference between the charges at established rates and estimated recoverable amounts and are recognized as a reduction of revenue in the period services are rendered.Any differences between estimated contractual adjustments and actual final settlements under reimbursement contracts are recognized as contractual adjustments in the period final settlements are determined. Loss Per Share Loss per share is computed based on the weighted average number of shares of common stock outstanding.Stock options and warrants are not included in the computation of the weighted average number of shares outstanding for dilutive net loss per common share during each of the periods presented in the Statement of Operations, as the effect would be antidilutive. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. New Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No 157, "Fair Value Measurements". This statement defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles, and expands disclosures about fair value measurements. The statement is effective in the fiscal first quarter of 2008 and the Company will adopt the statement at that time. The Company believes that the adoption of SFAS No 157 will not have a material effect on its results of operations, cash flows or financial position. 9 Table of Contents FORM 10-QSB JUNE 30, 2007 NOTE 5. CIPHER MULTIMEDIA INC. REORGANIZATION On March 13, 2007, the Registrant reorganized its wholly-owned subsidiary Cipher Multimedia, Inc., an Illinois corporation (“Cipher”) as a Nevada corporation via merger with Cipher Multimedia, Inc., a Nevada corporation (“Cipher-NV”).In accordance with the Plan of Merger, each ten shares of Cipher were exchanged for one share of Cipher-NV common stock.Also on March 13, 2007, the Registrant entered into employment agreements on behalf of Cipher-NV with Julia Rzeppa as President and Chairman, Corey Conn as Treasurer and Director and Domenic Hanzely as Vice President of Product Development and Chief Technology officer.Pursuant to the terms of the employment agreements, each received 500,000 shares of Cipher common stock as compensation. Mr. Conn is also the Registrant's Chief Financial Officer. On March 14, 2007, Cipher settled obligations with its two largest creditors by retiring $148,973 in obligations to Patrick Rooney, the Registrant’s former chairman and Chief Executive officer and Cipher’s founder, for 7,448,673 shares of Cipher-NV common stock, and retiring $35,750 of interest payable to a third-party in exchange for the issuance of 1,787,500 shares of Cipher’s common stock.On March 20, 2007, realizing that Cipher’s software encryption business no longer fit the Registrant’s business model of medical imaging services, the Registrant’s Board of Directors resolved to spin off the 3,513,200 shares of Cipher common stock held by the Registrant as a special dividend to its Shareholders of record as of March 26, 2007. After the merger between Cipher and Cipher-NV, the Registrant no longer holds a majority of the common stock of the reorganized subsidiary, Cipher-NV.However, in applying the requirements of Financial Accounting Standards Board Interpretation No. 46, as revised, (“FIN 46(R)), the Registrant believes itself to be the primary beneficiary as evidenced by continued management control over the operations of the subsidiary. This being the case, the operations of Cipher-NV for the six months ended June 30, 2007 continue to be consolidated in the Registrant’s financial statements. NOTE 6. IMAGIN DIAGNOSTIC CENTRES INC. CONVERTIBLE NOTES RECEIVABLE On June 29, 2005, through its wholly-owned subsidiary Positron Acquisition Corporation, (“PAC”), the Company purchased notes receivable for 30,000,000 restricted shares valued at $1,304,000. Below is a brief history of those notes. On May 26, 2004 and June 17, 2004, Positron Corporation (“Positron”) sold two separate secured convertible promissory notes under a Note Purchase Agreement dated May 21, 2004, to IMAGIN Diagnostic Centres, Inc. (“IDC”) in the principal amounts of $400,000 and $300,000, respectively. Interest is charged on the outstanding principal at the rate of ten percent (10%) per annum and is payable annually to the extent of positive cash flow of Positron on the anniversary dates of these notes. The principal and any unpaid interest were originally due on the earlier to occur of May 21, 2006 or when declared due and payable by IDC upon occurrence of an event of default. The Company and Positron extended the due date to September 30, 2006, on which date the notes were converted to Positron Series B Convertible Preferred Stock. In a second stage of the financing IDC agreed to purchase additional secured convertible promissory notes in the aggregate principal amount of $1,300,000. These notes were to be purchased over a six and a half month period, commencing July 15, 2004. These notes are due and payable on May 21, 2006, the due date was subsequently extended to September 30, 2006. These notes are initially convertible into new shares of Series D Preferred Stock that, in turn is convertible into an aggregate of 52,000,000 shares of Positron common stock. As of June 30, 2005, principal of $1,208,500 has been advanced related to these notes. On June 30, 2005, IDC converted $575,000 of these promissory notes into shares of Series D Preferred Stock that, in turn were converted into 23,000,000 shares of the Positron common stock. This conversion reduced the principal owed under these promissory notes from $1,208,500 to $633,500. On October 21, 2005, $770,000 of unpaid principal and interest was converted into 770,000 shares of Positron’s Series C Convertible Preferred Stock. On September 30, 2006 the Company converted $818,066 of principal and interest outstanding on the Series D Convertible Promissory Notes and the 770,000 Shares of Series C Preferred Stock into 762,358 shares of Positron’s Series B Convertible Preferred Stock, par value $1.00 per share (the “Series B”) and subsequently converted 40,000 Series B Preferred Stock into 4,000,000 shares of Positron common stock, par value $0.01.Each share of Series B is convertible into 100 shares of Positron common stock and has 100 votes on all matters which Positron shares are entitled to vote.Due to the restrictions on sale or transfer of these securities and the significant number of underlying common shares relative to the issuers’ outstanding common shares, management believes that any adjustment of its investment to fair value under FAS 115 would result in an overstatement of the value of the investment. As such the securities are valued at the previous carrying value of the note receivable and accrued interest at the date of conversion. 10 Table of Contents FORM 10-QSB JUNE 30, 2007 NOTE 7.NOTES PAYABLE On September 11, 2006, the Company issued a 12% secured promissory note to Cherry Creek Capital Partners (“Cherry Creek”), an unrelated party, in the amount of $300,000.Pursuant to the terms of the note, commencing on October 1, 2006, the Company is required to make 41 consecutive monthly installments of $8,783, including interest.A final payment of all outstanding principal and accrued interest is due and payable on March 10, 2010.The promissory note is secured by certain assets of the Company including 4,000,000 shares of common stock of Positron Corporation, for which the Company has granted Cherry Creek a security interest. As of June 30, 2007 the principal balance of the promissory note is $287,543, of which $123,052 is included in current liabilities. As a condition of the promissory note, on September 11, 2006 the Company and Cherry Creek entered into an Assignment of Economic Interests whereby the Company shall be obligated to pay Cherry Creek, on a quarterly basis, an amount equal to 5% of operating income (as defined in the agreement), and upon the occurrence of a liquidity event, a payment in the amount of 5% of the net proceeds of such transaction. At June 30, 2007, no amounts had been recorded for these items. NOTE 8. EQUIPMENT LEASE AGREEMENT In May 2007, the Company’s wholly-owned subsidiary, INP and BethIsraelMedicalCenter (“BIMC”) executed an Equipment Lease Agreement (the “Agreement”) for certain positron emission tomography (“PET”) scanning cameras and related radiologic equipment (the “Equipment”).Under the terms of the Agreement, BIMC will lease the equipment for use in its on site PET Lab where it performs PET scans on its patients.The initial lease term is three (3) years commencing on June 4, 2007 (the “Effective Date”). In accordance with the Agreement, BIMC shall pay INP rent for the lease of the equipment as follows: - The actual aggregate technical component reimbursement received by BIMC from all payer sources for all PET scans performed during the three (3) month period commencing on the Effective Date of the Agreement (the “Initial Period”). - $850 per scan for scans 1-60 performed in a given calendar month after the Initial Period. - $650 per scan for scans 61-120 performed in a given calendar month after the Initial Period. - $450 per scan for scans in excess of 120 performed in a given calendar month after the Initial Period. - A minimum monthly lease payment of $51,000 is due in the event less than 61 scans are performed by BIMC during any calendar month after the Initial Period 11 Table of Contents FORM 10-QSB JUNE 30, 2007 NOTE 9.RELATED PARTY TRANSACTIONS In September 2006, INP purchased from Positron, a refurbished HZL Positron Emission Tomography (“PET”) Imaging System.The machine is being used at the cardiac imaging center located in Beth Israel Medical Center in New York City. The total cost of the machine, which includes sales tax and installation was $234,760. The Company also executed a service and maintenance contract with Positron for the machine. For the six months ended June 30, 2007, Positron billed the Company $10,838 under the service contract. No amounts were billed during the three months ended June 30, 2007. Advances from affiliates at June 30, 2007 and December 31, 2006 consisted of the following: June 30, 2007 December 31, 2006 Positron Corporation and Subsidiaries $ 254,283 $ 185,385 NOTE 10. STOCKHOLDERS' EQUITY On January 10, 2007 and March 12, 2007, the Company issued 586,667 and 800,000 shares of the Registrant’s common stock, par value $ .001 to John Rooney, brother of the Company’s former Chairman, President and Chief Executive Officer, and Jaega Corporation, respectively, as final satisfaction of a $130,000 note payable to John Rooney. Pursuant to the terms of the agreement between the Company and Mr. Rooney, the note was convertible into 1,386,667 shares of the Company’s common stock.In December 2006, Mr. Rooney assigned the conversion rights for 800,000 of the shares to Jaega Corporation. On May 14, 2007, the Company issued 2,000,000 shares of the Registrant’s common stock, par value $0.001, to a consultant for services performed. The shares were valued at $0.04 per share. On May 15, 2007, the Company issued 3,000,000 shares of the Registrant’s common stock, par value $0.001, to Joseph G. Oliverio, Chief Executive Officer as compensation. The shares were valued at $0.04 per share. NOTE 11. STOCK OPTION PLAN On May 14, 2007, the Company’s Board of Directors (the “Board”) adopted the 2007 Stock Option Plan (the “Plan”).The Plan is administered by the Board and provides for grants of qualified and nonqualified stock options to directors, officers, employees and consultants.The Plan authorizes the Board to determine the terms of each award granted under the Plan, including number of shares, exercise price, term, vesting and exercisability.A total of 5,000,000 shares of the Company’s common stock have been authorized for issuance under the Plan.No shares have been granted as of June 30, 2007. NOTE 12. SUBSEQUENT EVENT On July 24, 2007, the Company consummated a Securities Purchase and Subscription Agreement with Solaris Opportunity Fund, L.P., a Delaware limited partnership ("Solaris").Solaris acquired 20,000,000 shares of the Registrant's common stock, par value $0.001 per share for a purchase price of $400,000.Solaris' Managing Member, Patrick G. Rooney, is the former Chief Executive Officer, Chairman and principal shareholder of the Company and founder of its subsidiary Cipher–NV.Mr. Rooney is alsothe Chairman of Positron Corporation, a publicly owned Texas corporation and an affiliate of the Company. On June 29, 2007, Solaris deposited $200,000 of the funds with the Company. This amount is included as a long term liability at June 30, 2007. 12 Table of Contents FORM 10-QSB JUNE 30, 2007 ITEM 2. Management's Discussion And Analysis Of Financial Condition And Results Of Operation Operations of Imagin Nuclear Partners Results for the three and six months ended June 30, 2007 and 2006 include the operations of the Company’s wholly-owned subsidiary Imagin Nuclear Partners Corporation (“INP”).In 2006 INP commenced scanning patients using Positron Emission Tomography myocardial perfusion imaging technology (“PET” or “PET imaging technology”) at a cardiac imaging center located in Beth Israel Medical Center in New York City (“BIMC”.) In February 2007, operations at BIMC were temporarily suspended while the Company and the hospital renegotiated the terms of their agreement.In May 2007, the parties executed a new lease agreement that provides for minimum monthly lease payments to INP.Scans under the new agreement commenced in June 2007. Reorganization of Cipher Multimedia, Inc. On March 13, 2007, the Company reorganized its wholly-owned subsidiary Cipher Multimedia, Inc., an Illinois corporation as a Nevada corporation via merger with Cipher Multimedia, Inc., a Nevada corporation (“Cipher-NV”).In accordance with the Plan of Merger, each ten shares of Cipher were exchanged for one share of Cipher-NV common stock.Also on March 13, 2007, the Registrant entered into employment agreements with Julia Rzeppa as President and Chairman, Corey Conn as Treasurer and Director and Domenic Hanzely as Vice President of Product Development and Chief Technology officer.Pursuant to the terms of the employment agreements, each received 500,000 shares of Cipher common stock as compensation.Mr. Conn is also the Registrant’s Chief Financial Officer. On March 14, 2007, Cipher settled obligations with its two largest creditors by retiring $148,973 in obligations to Patrick Rooney, the Registrant’s former chairman and Chief Executive officer and Cipher’s founder, for 7,448,673 shares of Cipher’s common stock, and retiring $35,750 in interest to a third-party in exchange for the issuance of 1,787,500 shares of Cipher’s common stock. Comparison of the Results of Operations for the Three Months ended June 30, 2007 and 2006 The Company had net losses of $229,532 and $857,459 for the three months ended June 30, 2007 and 2006, respectively.The significantly larger loss in 2006 resulted primarily from significantly higher operating expenses which included a $763,000 charge for common stock issued for services. Revenues for the three months ended June 30, 2007 were $12,581 compared to $142,595 during the three months ended June 30, 2006.Operations at the Beth Israel Medical Center (“BIMC”), where the Company generates all its revenue from PET scans were temporarily suspended beginning in February 2007 pending the re-negotiation of the contract between the Company and the hospital.An agreement was executed in May 2007 and the hospital resumed providing scans on behalf of the Company in late June 2007.However,limitedscans were billed during the three months ended June 30, 2007. The Company had gross losses of $16,449 and $24,555 for the three months ended June 30, 2007 and 2006, respectively.For the three months ended June 30, 2007, costs of revenues were $29,030.The gross loss is attributed in large part to the low number of scans performed during the period.For the three months ended June 30, 2006, the Company reduced gross billings for scans by 30% to account for estimated non-reimbursable scans. At the time the Company had very little reimbursement history and chose to be conservative in its estimate which resulted in costs of revenues exceeding revenues. 13 Table of Contents FORM 10-QSB JUNE 30, 2007 Operating expenses decreased $647,811 to $213,669 for the three months ended June 30, 2007 from $861,480 for the same period in 2006. Professional fees for the three months ended June 30, 2007 were only $257 compared to $777,941 for the same period in 2006, which included $763,000 of common stock issued for services to consultants.During the three months ended June 30, 2007, marketing, general and administrative expenses were $213,412 compared to $83,539 for the three months ended June 30, 2006.The significant increase in 2007 is attributable primarily to $200,000 of common stock issued for services including $120,000 in compensation expense for Joseph Oliverio, the Company’s Chief Executive Officer. Interest income for the three months ended June 30, 2006 of $56,319 represented accrued interest on a note receivable due to the Company’s wholly-owned subsidiary, Positron Acquisition Corporation (“PAC”) from Positron Corporation, an affiliate of the Company.In September 2006, the note and all accrued interest were converted into Positron Corporation preferred stock.The Company had no interest income for the three months ended June 30, 2007.Interest expense on notes payable was $7,718 and $3,250 for the three months ended June 30, 2007 and 2006, respectively.Other expense, net for the three months ended June 30, 2006 was $24,493 and included a $25,000 settlement payment to a former officer of the Company’s subsidiaryCipher Multimedia Inc.For the comparable period in 2007, the Company recorded miscellaneous income of $189. Comparison of the Results of Operations for the Six Months ended June 30, 2007 and 2006 The Company had net losses of $319,657 and $819,040 for the six months ended June 30, 2007 and 2006, respectively.The significantly larger loss in 2006 is attributable in large part to higher operating expenses.Operating expenses for the six months ended June 30, 2006 were $611,884 higher than the same period in 2007. Revenues for the six months ended June 30, 2007 were $48,209 compared to $142,595 during the six months ended June 30, 2006.Operations at the BIMC, where the Company generates all its revenue from PET scans were temporarily suspended beginning in February 2007 pending the re-negotiation of the contract between the Company and the hospital.Scans at the facility resumed in late June.Revenues for the six months ended June 30, 2006 include approximately four months of scans.Operations at BIMC began in late February 2006; however the first billings did not occur until April of that year. Gross loss of for the six months ended June 30, 2007 was $49,719 compared to $24,555 for the same period in 2006.For the six months ended June 30, 2007 and 2006, costs of revenues were $97,928 and $167,150.The larger gross loss in 2007 is attributed in large part to the low number of scans performed during the period. Operating expenses decreased to $273,274 for the six months ended June 30, 2007 from $885,158 for the same period in 2006. Professional fees for the six months ended June 30, 2007 were $12,358 compared to $794,627 for the same period in 2006, which included $763,000 of common stock issued for services to consultants.During the six months ended June 30, 2007, marketing, general and administrative expenses were $260,916 compared to $90,531 for the six months ended June 30, 2006.The significant increase in 2007 is attributable primarily to $230,000 of common stock issued for services including $150,000 in compensation expense and $80,000 in consulting fees. The company did not issue any common stock for marketing or general and administrative services during the six months ended June 30, 2006. Interest income for the six months ended June 30, 2006 of $124,861 represented accrued interest on a note receivable due to the Company’s wholly-owned subsidiary, Positron Acquisition Corporation (“PAC”) from Positron Corporation, an affiliate of the Company.In September 2006, the note and all accrued interest were converted into Positron Corporation preferred stock.The Company had no interest income for the six months ended June 30, 2007.Interest expense on notes payable was $15,985 and $10,328 for the six months ended June 30, 2007 and 2006, respectively.The increase in interest expense results from the interest on the note payable to Cherry Creek which the Company entered into in September 2006. Other expense, net for the six month ended June 30, 2006 was $23,860 and included a $25,000 settlement payment to a former officer of the Company’s subsidiary Cipher Multimedia Inc.Other income for the six months ended June 30, 2007 includes the reversal of previously recorded accrued interest on obligations that were settled in full during the period. 14 Table of Contents FORM 10-QSB JUNE 30, 2007 After the reorganization of Cipher Multimedia, Inc. in March 2007, the Company owns approximately 25% of the reorganized subsidiary, Cipher-NV.As a result the Company has recorded majority interest income of $8,115 for the three and six months ended June 30, 2007. Financial Condition The Company had cash and cash equivalents of $192,918 and accounts receivable of $188,388 on June 30, 2007.On the same date, accounts payable and accrued liabilities outstanding totaled $281,548.In July 2007 the Company received reimbursements from managed health care payers including Medicare and Medicaid in the amount of $108,000.These reimbursements are for PET scans that were performed as far back as March 2006. After working through a number of procedural issues with Medicare and Medicaid, the Company is hopeful that a large majority of its previously billed scans will be reimbursed. Under its new arrangement with Beth Israel Medical Center, INP is guaranteed a minimum monthly number of PET scans which should ultimately improve profitability and cash flow. The Company continues to be dependent upon INP and PET scanning at Beth Israel as its sole source of revenue. The $400,000 equity investment by Solaris Opportunity Fund, L.P will allow the Company to pay down a significant portion of its outstanding debt to affiliates and operating payables. The Company is dependent upon the success of INP and the PET scanning at the Beth Israel facility and/or additional fund through debtor equity financings to resolve liquidity issues and allow it to continue to operate as a going concern. On June 30, 2007 the company had an accumulated deficit of $2,278,380 and total equity of $945,652. 15 Table of Contents FORM 10-QSB JUNE 30, 2007 Effects of Inflation The Registrant believes that the relatively moderate rate of inflation over the past few years has not had a significant impact on the Registrant's financial position or operating results. Forward Looking Statements This report includes "Forward-Looking Statements" within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as "expects" or "does not expect", "is expected", "anticipates" or "does not anticipate", "plans", "estimates" or "intends", or stating that certain actions, events or results "may", "could", "would", "might" or "will" be taken, occur or be achieved) are not statements of historical fact and may be considered "forward looking statements". Such statements are included, among other places in this registration statement, in the sections entitled "Management's Discussion and Analysis or Plan of Operation," "Description of Business" and "Description of Property." Forward-looking statements are based on expectations, estimates and projections at the time the statements are made that involve a number of risks and uncertainties which could cause actual results or events to differ materially from those presently anticipated. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, the Registrant can give no assurance that such expectations will prove to have been correct. 16 Table of Contents FORM 10-QSB JUNE 30, 2007 ITEM 3. Controls And Procedures (a) Evaluation of disclosure controls and procedures An evaluation of the effectiveness of the design and operation of the Company's disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e) as of June 30, 2007 was carried out under the supervision and with the participation of the Company's management, including the President and Chief Executive Officer and the Chief Financial Officer ("the Certifying Officers"). Based on that evaluation, the Certifying Officers concluded that the Company's disclosure controls and procedures are effective. Disclosure controls and procedures are designed to ensure that information required to be disclosed in Company reports filed or submitted under the Securities Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in Company reports filed or submitted under the Securities Exchange Act is accumulated and communicated to management, including the Company’s President and Chief Financial Officer, as appropriate, to allow timely decisions and timely reporting regarding required disclosure. (b) Changes in internal controls There was no change to the Company's internal control over financial reporting during the quarter ended June 30, 2007 that materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting. 17 Table of Contents FORM 10-QSB JUNE 30, 2007 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings None ITEM 2. Changes in Securities There have been no changes in the instruments defining the rights or rights evidenced by any class of registered securities. ITEM 3. Defaults Upon Senior Securities None ITEM 4. Submission of Matters to Vote of Security Holders None ITEM 5. Other Information On March 13, 2007, the Registrant reorganized its wholly-owned subsidiary Cipher Multimedia, Inc., an Illinois corporation (“Cipher”) as a Nevada corporation via merger with Cipher Multimedia, Inc., a Nevada corporation (“Cipher-NV”).In accordance with the Plan of Merger, each ten shares of Cipher were exchanged for one share of Cipher-NV common stock.Also on March 13, 2007, the Registrant entered into employment agreements with Julia Rzeppa as President and Chairman, Corey Conn as Treasurer and Director and Domenic Hanzely as Vice President of Product Development and Chief Technology officer.On March 14, 2007, Cipher settled obligations with its two largest creditors by retiring $148,973 in obligations to Patrick Rooney, the Registrant’s former chairman and Chief Executive officer and Cipher’s founder, for 7,448,673 shares of Cipher’s common stock, and retiring $35,750 in exchange for the issuance of 1,787,500 shares of Cipher’s common stock.On March 20, 2007, realizing that Cipher’s software encryption business no longer fit the Registrant’s business model of medical imaging services, the Registrant’s Board of Directors resolved to spin off the 3,513,200 shares of Cipher common stock held by the Registrant as a special dividend to its Shareholders of record as of March 26, 2007 On July 24, 2007, the Company consummated a Securities Purchase and Subscription Agreement with Solaris Opportunity Fund, L.P., a Delaware limited partnership ("Solaris").Solaris acquired 20,000,000 shares of the Registrant's common stock, par value $0.001 per share for a purchase price of $400,000.Solaris' Managing Member, Patrick G. Rooney, is the former Chief Executive Officer, Chairman and principal shareholder of the Company and founder of its subsidiary Cipher Multimedia Inc.Mr. Rooney is alsothe Chairman of Positron Corporation, a publicly owned Texas corporation and an affiliate of the Company. ITEM 6. Exhibits (a)Exhibit Index Exhibit Description of the Exhibit 31.1 Chairman of the Board Certification of Periodic Financial Report Pursuant to Section 302of the Sarbanes-Oxley Act of 2002. 31.2 Chief Financial Officer Certification of Periodic Financial Report Pursuant to Section 302of the Sarbanes-Oxley Act of 2002. 32.1 Chairman of the Board Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Chief Financial Officer Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002. 18 Table of Contents FORM 10-QSB JUNE 30, 2007 SIGNATURES Pursuant to the requirements of the Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York on August 13, 2007. Imagin Molecular Corporation Date:August 13, 2007 /s/ Joseph G. Oliverio Joseph G. Oliverio Chief Executive Office, Director Date:August 13, 2007 /s/ Corey N. Conn Corey N. Conn Chief Financial Officer EXHIBIT INDEX Exhibit Description of the Exhibit 31.1 Chairman of the Board Certification of Periodic Financial Report Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* 31.2 Chief Financial Officer Certification of Periodic Financial Report Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* 32.1 Chairman of the Board Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.# 32.2 Chief Financial Officer Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002.# * Filed herewith # Furnished herewith 19
